Case 2:16-cv-02029-GW-KS Document 102 Filed 03/04/19 Page 1 of 4 Page ID #:1052




   1 SC O TT J .H Y M A N (State B arN o.148 7 0 9)
     sjh@ severson.com
   2 GE N E V IE V E R.W A L SE R-J O L L Y (State B arN o.2627 8 4)
     grw@ severson.com
   3 A L A N M .RITC H IE (State B arN o.298 98 9)
     amr@ severson.com
   4 SE V E RSO N & W E RSO N
     A P rofessionalC orporation
   5 The A triu m
     1910 0 V on Karman A venu e,Su ite 7 0 0
   6 Irvine,C alifornia92612
     Telephone:(949)442-7 110
   7 Facsimile:(949)442-7 118
   8   D UA N E M .GE C K (State B arN o.1148 23)
       d mg@ severson.com
   9   M A RK D .L O N E RGA N (State B arN o.143622)
       md l@ severson.com
  10   RE B E C C A S.SA E L A O (State B arN o.2227 31)
       rss@ severson.com
  11   SE V E RSO N & W E RSO N
       A P rofessionalC orporation
  12   O ne E mbarcad ero C enter,Su ite 260 0
       San Francisco,C alifornia94111
  13   Telephone:(415)398 -3344
       Facsimile:(415)956-0 439
  14
     A ttorneys forD efend ant
  15 N ISSA N M O TO R A C C E P TA N C E C O RP O RA TIO N
  16
                                        UNITED STATES DISTRICT COURT
  17
                 CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
  18
     A RA M TE RTE RY A N ,ind ivid u ally            C ase N o.2:16-cv-0 20 29 GW (KSx )
  19 and on behalf of allothers similarly             H on.George H .W u
     situ ated ,                                      C trm.9D –1stStreet
  20
                  P laintiff,                         CLASS ACTION
  21
             vs.
  22                                                  JOINT STATUS REPORT
     N ISSA N M O TO R A C C E P TA N C E
  23 C O RP O RA TIO N ,
  24                            D efend ant.          A ction Filed : M arch24,20 16
                                                      TrialD ate: N one Set
  25
  26
  27
  28
       068 8 8 .
               0 238 /
                     147 7 398 0 .
                                 1
                                                                            J
                                                                            O IN T STA TUS RE P O RT
Case 2:16-cv-02029-GW-KS Document 102 Filed 03/04/19 Page 2 of 4 Page ID #:1053




   1               This J
                        ointStatu s Reportis su bmitted pu rsu antto the C ou rt’s J
                                                                                   anu ary 22,20 19
   2 O rd er.The P arties reached an agreementand signed amemorand u m of
   3 u nd erstand ing.The parties are preparingafu llsettlementagreementand release for
   4 execu tion.
   5               The P arties requ estacontinu ance of alld ates foratleastsixty (60 )d ays to
   6 allow them time to complete the settlementagreementand release.
   7
   8   D A TE D :M arch4,20 19                   SE V E RSO N & W E RSO N
                                                 A P rofessionalC orporation
   9
  10
  11                                              B y:       /s/ Genevieve R. Walser-Jolly
  12                                                         Genevieve R.W alser-J olly
  13
                                                    A ttorneys forD efend antN ISSA N M O TO R
  14                                                     A C C E P TA N C E C O RP O RA TIO N
  15
  16 D A TE D :M arch4,20 19                     KE M N ITZ E R,B A RRO N & KRIE G,L L P

  17
  18
  19                                              B y:        /s/ Bryan Kemnitzer
  20                                                               B ryan Kemnitzer
  21
                                                    A ttorneys forP laintiffs A RA M TE RTE RY A N ,
  22                                               M A RIN E D A V TY A N ,TA TY A N A D A V TY A N and
                                                                    the P roposed C lass
  23
  24
  25
  26
  27
  28
       068 8 8 .
               0 238 /
                     147 7 398 0 .
                                 1                       2
                                                                                   J
                                                                                   O IN T STA TUS RE P O RT
Case 2:16-cv-02029-GW-KS Document 102 Filed 03/04/19 Page 3 of 4 Page ID #:1054




   1                                    ATTESTATION OF SIGNATURE

   2               I,Genevieve R.W alser-J
                                         olly,am the E C F Userwhose ID and P assword were u sed to

   3 electronically file this Stipu lation.P u rsu antto C entralD istrictof C aliforniaL ocalRu le 5-
   4 4.3.4(a)(2),Ihereby attestthatallothersignatories listed ,and on whose behalf this filingis
   5 su bmitted ,concu rin the contentof this filingand have au thorized the electronic filingthereof.
   6
   7                                                                 /s/ Genevieve R. Walser-Jolly

   8                                                                 Genevieve R.W alser-J
                                                                                         olly

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       068 8 8 .
               0 238 /
                     147 7 398 0 .
                                 1                        3
                                                                                       J
                                                                                       O IN T STA TUS RE P O RT
Case 2:16-cv-02029-GW-KS Document 102 Filed 03/04/19 Page 4 of 4 Page ID #:1055




   1                                         PROOF OF SERVICE
                               Terteryan v. Nissan Motor Acceptance Corporation
   2                         USDC Central District Case No. 2:16-cv-02029 GW (KSx)
   3         A tthe time of service,Iwas over18 years of age and notaparty to this
     action.Iam employed in the C ou nty of O range,State of C alifornia.M y bu siness
   4 ad d ress is The A triu m,1910 0 V on Karman A venu e,Su ite 7 0 0 ,Irvine,C A 92612.
   5               O n M arch4,20 19,Iserved tru e copies of the followingd ocu ment(s):
   6               JOINT STATUS REPORT
   7   on the interested parties in this action as follows:
   8
   9 B ryan Kemnitzer,E sq.                             A ttorneys forP laintiff
     N ancy B arron,E sq.                               A RA M TE RTE RY A N and the pu tative class
  10 Kristin Kemnitzer,E sq.
     A d am J .M cN eile,E sq.                          Telephone: (415)632-190 0
  11 KE M N ITZ E R,B A RRO N ,& KRIE G,L L P           bryan@ kbklegal.com
     445 B u shSt.,6thFl.                               nancy@ kbklegal.com
  12 San Francisco,C A 9410 8                           kristin@ kbklegal.com
                                                        ad am@ kbklegal.com
  13
     Ian L yngklip,E sq.                                A ttorneys forP laintiff
  14 P riyaB ali,E sq.                                  A RA M TE RTE RY A N and the pu tative class
     L Y N GKL IP & A SSO C IA TE S ,P L C
  15 2450 0 N orthwestern H wy.,Su ite 20 6             Telephone: (248 )20 8 -8 8 64
     Sou thfield ,M I 48 0 7 5                          ian@ michiganconsu merlaw.com
  16                                                    priya@ michiganconsu merlaw.com
  17
  18               BY CM/ECF NOTICE OF ELECTRONIC FILING: Ielectronically filed
                   the d ocu ment(s)withthe C lerkof the C ou rtby u singthe C M /E C F system.
  19               P articipants in the case who are registered C M /E C F u sers willbe served by
                   the C M /E C F system.P articipants in the case who are notregistered C M /E C F
  20               u sers willbe served by mailorby othermeans permitted by the cou rtru les.
  21        Id eclare u nd erpenalty of perju ry u nd erthe laws of the United States of
     A mericathatthe foregoingis tru e and correct.Id eclare thatIam employed in the
  22 office of amemberof the barof this C ou rtatwhose d irection the service was mad e.
  23               E xecu ted on M arch4,20 19,atIrvine,C alifornia.
  24
  25
  26
                                                             TaylorP .H ankins
  27
  28
       068 8 8 .
               0 238 /
                     147 7 398 0 .
                                 1
                                                                                    P RO O F O F SE RV IC E
